        Case 1:19-cv-00189-GSK Document 69-1                      Filed 06/15/21        Page 1 of 14
                     Barcode:4133231-01 C-570-091 REM - Remand         -   Slip Op. 21-63



                                                                                                C-570-091
                                                                                    Remand: Slip Op. 21-63
                                                                                        Public Document
                                                                                     E&C Office III: BCQ
June 14, 2021

FINAL RESULTS OF REDETERMINATION PURSUANT TO COURT REMAND
      Trans Texas Tire, LLC and Zhejiang Jingu Company Limited v. United States
               Consol. Court No. 19-00189; Slip Op. 21-63 (CIT 2021)

I.      SUMMARY

        The Department of Commerce (Commerce) prepared these final results of

redetermination in accordance with the May 18, 2021, order of the U.S. Court of International

Trade (CIT or the Court), in Trans Texas Tire, LLC and Zhejiang Jingu Company Limited v.

United States, Consol. Court No. 19-00189 (CIT May 18, 2021) (Remand Order). These final

results concern the final determination of the countervailing duty (CVD) investigation on certain

steel wheels 12 to 16.5 inches in diameter from the People’s Republic of China (China).1

        In its Remand Order, the Court determined that, while Commerce adequately explained

its decision to include in the final scope of the investigation steel trailer wheels coated in chrome

through a Physical Vapor Deposition (PVD) process (PVD chrome wheels), countervailing

duties on PVD chrome wheels should not have been retroactively imposed back to the date of

Commerce’s preliminary determination.2 In particular, the Court held that retroactive

assessment of countervailing duties was impermissible because Commerce did not provide

adequate notice of the inclusion of PVD chrome wheels prior to the Final Scope Memo,3 and,




1
  See Certain Steel Trailer Wheels 12 to 16.5 Inches in Diameter from the People’s Republic of China: Final
Affirmative Countervailing Duty Determination, and Final Affirmative Determination of Critical Circumstances, 84
FR 32723 (July 9, 2019) (Final Determination).
2
  See Remand Order at 16 and 20-21.
3
  See Memorandum, “Certain Steel Wheels from the People’s Republic of China: Final Scope Decision
Memorandum for the Final Antidumping Duty and Countervailing Duty Determinations,” dated July 1, 2019 (Final
Scope Memo).



        Filed By: Brendan Quinn, Filed Date: 6/15/21 10:31 AM, Submission Status: Approved
        Case 1:19-cv-00189-GSK Document 69-1                        Filed 06/15/21        Page 2 of 14
                      Barcode:4133231-01 C-570-091 REM - Remand          -   Slip Op. 21-63



thus, remanded the Final Determination for Commerce to reformulate its instructions consistent

with the Remand Order.4

        As set forth in detail below, consistent with the Court’s Remand Order, should this final

remand redetermination be sustained by the Court, we intend to issue an amended final

determination to clarify the date of imposition of countervailing duties to be the date of

publication of the final determination and to issue instructions to U.S. Customs and Border

Protection (CBP) with respect to Trans Texas Tire LLC (Trans Texas) and Zhejiang Jingu

Company Limited (Jingu) providing that entries of PVD chrome wheels entered, or withdrawn

from warehouse, for consumption between February 25, 2019, and June 24, 2019, are excluded

from the scope of the investigation.5 These instructions give effect to the Court’s holding that

“reasonably informed importers were not provided clear or meaningful notice of the inclusion of

PVD chrome wheels until the publication of the Final Scope Memo.”6

II.     BACKGROUND

        As initiated, the scope of the underlying investigation excluded “certain on the road steel

wheels that are coated entirely with chrome.”7 This scope exclusion remained unchanged in the

CVD preliminary determination published on February 25, 2019.8 Subsequent to the

Preliminary Determination, though prior to the preliminary determination in the less-than-fair-


4
  See Remand Order at 21-22 and 26.
5
  Draft versions of the instructions we intend to issue to CBP are included at Attachment A (Jingu) and B (Trans
Texas), infra. These draft instructions were previously released to parties for comment with the draft
redetermination. See Memorandum, “Release of Draft of Changes to Customs Instructions Pursuant to Court
Remand,” dated June 3, 2021 (Remand Customs Instructions Memo). The petitioner, Trans Texas, and Jingu
submitted comments indicating that the draft instructions included in the Remand Customs Instructions Memo
comply with the Court’s remand order; accordingly, the instructions provided at Attachments A and B herein are
materially unchanged from those released in the Remand Customs Instructions Memo.
6
  See Remand Order at 21.
7
  See Certain Steel Wheels 12 to 16.5 Inches in Diameter from the People’s Republic of China: Initiation of
Countervailing Duty Investigation, 83 FR 45100 (September 5, 2018) (Initiation Notice).
8
  See Certain Steel Wheels 12 to 16.5 Inches in Diameter from the People’s Republic of China: Preliminary
Affirmative Countervailing Duty Determination, 84 FR 5989 (February 25, 2019) (Preliminary Determination) at
Appendix 1.

                                                         2
         Filed By: Brendan Quinn, Filed Date: 6/15/21 10:31 AM, Submission Status: Approved
        Case 1:19-cv-00189-GSK Document 69-1                     Filed 06/15/21        Page 3 of 14
                     Barcode:4133231-01 C-570-091 REM - Remand        -   Slip Op. 21-63



value (LTFV) investigation, Dexstar Wheel Division of Americana Development, Inc. (the

petitioner) filed additional scope comments regarding the exclusion of chrome wheels,

specifically requesting that Commerce confirm that the chrome wheel exclusion did not include

PVD chrome wheels.9 However, due to the proximity of the date on which the petitioner’s

comments (and relevant rebuttal comments) were received relative to the statutory deadline for

the issuance of the LTFV preliminary determination, Commerce deferred consideration of the

petitioner’s comments to the final determinations of the LTFV and CVD investigations.10

Accordingly, the scope language in Commerce’s Initiation Notice and Preliminary

Determination did not explicitly address whether the scope exclusion for steel wheels coated

entirely with chrome covered PVD chrome wheels.

        Based on the petitioner’s scope comments, Commerce solicited additional information

with respect to PVD chrome wheels, and parties provided further information and argumentation

in response. Commerce then evaluated the record with respect to this issue for the first time in

its Final Scope Memo, finding with respect to PVD chrome wheels that:

        based on evidence and information in the Petition, we find that the petitioner
        intended the exclusion to cover electroplated chrome wheels and was not intended
        to cover other types of chrome-adhering processes; nor were other types of chrome
        adhering processes, such as PVD, considered anywhere on the record prior to the
        respondent party’s clarification request, in which case the petitioner promptly and
        consistently maintained its intent with respect to the chrome exclusion language.
        Thus, we do not find that limiting the exclusion to electroplating expands the scope,
        as the exclusion was never meant to cover PVD chrome wheels and, therefore,
        carving out an exception for PVD wheels from the exclusion is a clarification and
        not an impermissible expansion of the scope.11




9
  See Petitioner’s Letter, “Certain Steel Wheels (12 to 16.5 Inches in Diameter) from China: Petitioner’s
Clarification of the Exclusion of Chrome Wheels,” dated March 28, 2019.
10
   See Memorandum, “Certain Steel Wheels 12 to 16.5 Inches in Diameter from the People’s Republic of China:
Preliminary Scope Decision Memorandum,” dated April 15, 2019.
11
   See Final Scope Memo at 15.

                                                      3
        Filed By: Brendan Quinn, Filed Date: 6/15/21 10:31 AM, Submission Status: Approved
        Case 1:19-cv-00189-GSK Document 69-1                       Filed 06/15/21        Page 4 of 14
                      Barcode:4133231-01 C-570-091 REM - Remand         -   Slip Op. 21-63



        Accordingly, the scope of the Final Determination and resulting CVD order provided the

following with respect to chrome-coated wheels:

        Excluded from this scope are the following:… (3) certain on-the-road steel wheels
        that are coated entirely in chrome. This exclusion is limited to chrome wheels
        coated entirely in chrome and produced through a chromium electroplating process,
        and does not extend to wheels that have been finished with other processes,
        including, but not limited to, Physical Vapor Deposition (PVD){.}

Further, in the Final Scope Memo, Commerce noted that “the clarification that the exclusion in

the scope for chrome wheels does not cover PVD chrome wheels is a clarification, based on the

petitioner’s original intent in the Petition, not an expansion of the scope. Thus, PVD chrome

wheels are subject to duties from the start of suspension of liquidation, which was the

preliminary determinations,” and declined to revise the scope language to specify that the

clarification of the exclusion for chrome wheels applies only to entries following the Final

Determination.12

        Trans Texas and Jingu challenged Commerce’s scope determination before the CIT,

arguing that Commerce unlawfully expanded the scope of the CVD investigation (and resulting

order) to include PVD chrome wheels. Trans Texas and Jingu further argued that, even if the

inclusion of PVD chrome wheels was lawful, Commerce erred by retroactively assessing CVDs

on PVD chrome wheel imports back to the date of its Preliminary Determination.13

        In the Remand Order, the Court held that Commerce provided a reasonable explanation

for its inclusion of PVD chrome wheels and its understanding of the petitioner’s intent.14 The

Court further rejected plaintiffs’ argument that Commerce failed to comply with the statute in




12
   Id. at 16.
13
   Trans Texas also claimed that the adverse facts available rate assigned to its supplier was unsupported by
substantial evidence and not in accordance with law. The CIT sustained this aspect of the CVD final determination.
See Remand Order at 22-26.
14
   See Remand Order at 16.

                                                        4
         Filed By: Brendan Quinn, Filed Date: 6/15/21 10:31 AM, Submission Status: Approved
        Case 1:19-cv-00189-GSK Document 69-1                         Filed 06/15/21         Page 5 of 14
                      Barcode:4133231-01 C-570-091 REM - Remand           -   Slip Op. 21-63



clarifying the scope in this manner.15 Accordingly, the Court sustained Commerce’s

determination to clarify that PVD chrome wheels are within the scope of investigation (and

resulting order) as supported by substantial evidence and in accordance with law.16

         However, the Court remanded Commerce’s determination to assess duties on PVD

chrome wheels retroactive to the date of the Preliminary Determination. The Court held that

Commerce is required by its regulations to provide notice of the initiation, preliminary

determination, and final determination of investigation through the publication of relevant

notices in the Federal Register, and that such publication provides legal notice of Commerce’s

investigations and the potential liability that may result to importers.17 The Court further held

that the Initiation Notice and Preliminary Determination, as published, excluded from the

investigation certain on-the-road steel wheels that are coated entirely with chrome and it was not

until the publication of the Final Scope Memo and Final Determination that Commerce clarified

that PVD chrome wheels (despite being coated entirely with chrome) did not fall within the

limits of the exclusion.18 The Court held that although record evidence regarding the

manufacture of the excluded chrome wheels ultimately supported Commerce’s determination

that PVD chrome wheels were not intended to be covered by the chrome wheel exclusion, none

of this information was included in Commerce’s published Initiation Notice or Preliminary

Determination. As a result, the Court held that exclusion of wheels “coated entirely with

chrome” was insufficient to provide importers of PVD chrome wheels with notice of their

product’s inclusion and that “reasonably informed importers were not provided clear or




15
   Id.
16
   Id.
17
   Id. at 18 (citing, e.g., Target Corp. v. United States, 33 CIT 760, 779–80, 626 F. Supp. 2d 1285, 1301 (2009),
aff’d, 609 F.3d 1352 (Fed. Cir. 2010)).
18
   Id. at 20-21.

                                                          5
         Filed By: Brendan Quinn, Filed Date: 6/15/21 10:31 AM, Submission Status: Approved
        Case 1:19-cv-00189-GSK Document 69-1                        Filed 06/15/21         Page 6 of 14
                      Barcode:4133231-01 C-570-091 REM - Remand          -   Slip Op. 21-63



meaningful notice of the inclusion of PVD chrome wheels until the publication of the Final

Scope Memo and Final Determination.”19

        The Court thus held that the retroactive assessment of countervailing duties on PVD

chrome wheels prior to the date on which importers received adequate notice of their products’

inclusion in the scope of an CVD investigation was unfair and that “duties should have been

assessed from the date of the Final Scope Memo, when Plaintiffs first received notice that PVD

chrome wheels were not subject to the exclusion.”20 The Court directed Commerce on remand to

“reformulate its instructions consistent with this opinion.”21

III.    DRAFT REDETERMINATION AND COMMENTS RECEIVED

        Commerce issued its Draft Redetermination, including draft instructions to CBP, on June

3, 2021, and provided an opportunity for interested parties to comment on the Draft

Redetermination and accompanying instructions.22 On June 8, 2021, the petitioner, Trans Texas,

and Jingu timely submitted comments, with each party noting that the Draft Redetermination and

instructions comply with the Court’s order, without further substantive comment.23 As all parties

agree that the Draft Redetermination and accompanying instructions comply with the Court’s

order, our final analysis provided immediately below remains materially unchanged from the



19
   Id. at 21.
20
   Id. at 21-22.
21
   Id. at 26.
22
   See Draft Results of Redetermination Pursuant to Court Remand, Trans Texas Tire, LLC and Zhejiang Jingu
Company Limited v. United States, Consol. Court No. 19-00188; Slip Op. 21-62 (CIT 2021), dated June 3, 2021
(Draft Redetermination), and accompanying Remand Customs Instructions Memo.
23
   See Petitioner’s Letter, “Petitioner’s Comments on Draft Redetermination,” dated June 8, 2021 (“Petitioner agrees
that Commerce’s revised instructions comply with the Court’s order”); Trans Texas’s Letter, “TTT’s Comments on
Draft Remands and Draft Instructions,” dated June 8, 2021 (“TTT supports the Draft Remands and Draft
Instructions, which comply with CIT instruction for the Department to ‘reformulate its instructions’… Accordingly,
TTT requests that the Department finalize its Draft Remands and Draft Instructions when submitting to the CIT on
June 17, 2021.”); and Jingu’s Letter, “Comments on the Department’s Draft Results of Redetermination Pursuant to
Court Remand,” dated June 8, 2021 (“The Department’s Draft Instructions to U.S. Customs and Border Protection
(‘CBP’) are consistent with the CIT’s instructions. Accordingly, the Department should finalize its Draft Remand
and Draft Instructions to the CIT”).

                                                         6
         Filed By: Brendan Quinn, Filed Date: 6/15/21 10:31 AM, Submission Status: Approved
        Case 1:19-cv-00189-GSK Document 69-1                         Filed 06/15/21         Page 7 of 14
                      Barcode:4133231-01 C-570-091 REM - Remand           -   Slip Op. 21-63



Draft Redetermination. Additionally, the draft instructions that we released for comment along

with the Draft Redetermination are unchanged in this final remand redetermination, except that

we have a made minor clarifying edits to paragraph 3 of each instruction.24

IV.      ANALYSIS

         The Court has directed Commerce to reformulate its instructions to CBP such that duties

are assessed with respect to imports of PVD chrome wheels effective from the date on which

plaintiffs received adequate notice that PVD chrome wheels were included in the scope of the

investigation. While we respectfully disagree that plaintiffs did not have adequate notice of their

product’s inclusion at the time of the Preliminary Determination, we have, nonetheless, prepared

draft instructions to conform with the Court’s Remand Order. Below, we provide additional

explanation on the draft instructions included in Attachments A and B.

         As an initial matter, while the Court’s Remand Order provides that duties on PVD

chrome wheels “should have been assessed from the date of the Final Scope Memo,” our draft

instructions are not based on the date of the Final Scope Memo or on publication of the Final

Determination in the Federal Register. This is because, by statute, countervailing duties

following an affirmative preliminary determination may remain in effect for a maximum of four

months.25 After this “provisional measures” period,26 the CVD investigation enters a gap period

during which Commerce instructs CBP to discontinue the suspension of liquidation on entries of

subject merchandise until the date on which the ITC publishes its affirmative final injury



24
   See Attachment A (Draft Instructions for Jingu) and B (Draft Instructions for Trans Texas). In particular,
Commerce has edited paragraph 3 of the draft instructions to clarify that while suspension of liquidation is to remain
in effect during the appeals process, suspension on relevant entries should be at a zero percent cash deposit rate
consistent with our final remand redetermination.
25
   See section 703(d) of the Act.
26
   See 19 CFR 351.205 (“A preliminary determination in an antidumping or countervailing duty investigation
constitutes the first point at which {Commerce} may provide a remedy (sometimes referred to as ‘provisional
measures’) if {Commerce} preliminarily finds that dumping or countervailable subsidization has occurred.”)

                                                          7
         Filed By: Brendan Quinn, Filed Date: 6/15/21 10:31 AM, Submission Status: Approved
        Case 1:19-cv-00189-GSK Document 69-1                     Filed 06/15/21       Page 8 of 14
                     Barcode:4133231-01 C-570-091 REM - Remand        -   Slip Op. 21-63



determination.27 In the instant investigation, provisional measures expired on June 24, 2019 (i.e.,

before issuance of the Final Scope Memo and publication of the CVD Final Determination).

Therefore, suspension of liquidation was not in effect as a matter of law at the time of the Final

Determination and all imports of subject merchandise entered without regard to CVD duties until

August 28, 2019, when suspension resumed following publication of the ITC’s final affirmative

injury determination.28 Our draft instructions are, thus, limited to the provisional measures

period between February 25, 2019, and June 24, 2019, which is the only period prior to the Final

Determination during which countervailing duties were imposed on PVD chrome wheels.29

These draft instructions provide that imports of PVD chrome wheels entered, or withdrawn from

warehouse, for consumption during the provisional measures period between February 25, 2019

and June 24, 2019, are outside the scope of the investigation.30

        Additionally, while the Court has directed Commerce to “reformulate its instructions”

based on the Court’s opinion, and while we have complied with the Court’s holding, such

instructions will not be issued immediately following the filing of the final remand

redetermination, nor will we immediately lift suspension of liquidation for any entries found to

be out-of-scope as a result of the Court’s holding. In this respect, the U.S. Court of Appeals for

the Federal Circuit’s (the Federal Circuit) decisions in Timken Co. v. United States (Timken)31

and Diamond Sawblades Mfrs. Coalition v. United States (Diamond Sawblades)32 are

controlling. In these cases, the Federal Circuit held that, pursuant to sections 516A(c) and (e) of

the Act, Commerce must publish a notice of final court decision that is not “in harmony” with


27
   See generally section 707(a) of the Act and 19 CFR 351.212(d).
28
   See Final Determination at “Continuation of Suspension of Liquidation”; see also CBP Message 9248302
(resuming suspension effective as of publication of ITC final determination).
29
   See Attachments A and B.
30
   Id.
31
   See 893 F.2d 337, 341 (Fed. Cir. 1990).
32
   See 626 F.3d 1374, 1381-82 (Fed. Cir. 2010).

                                                      8
        Filed By: Brendan Quinn, Filed Date: 6/15/21 10:31 AM, Submission Status: Approved
        Case 1:19-cv-00189-GSK Document 69-1                         Filed 06/15/21        Page 9 of 14
                      Barcode:4133231-01 C-570-091 REM - Remand           -   Slip Op. 21-63



Commerce’s determination (often referred to as a “Timken notice”) and must suspend liquidation

of entries pending a “conclusive” court decision. The Federal Circuit has further recognized that

“{t}he statute provides that, ‘{u}nless such liquidation is enjoined by the court,’ ‘entries . . . shall

be liquidated in accordance with the determination of the Secretary’ if entered ‘on or before the

{effective} date of the Timken notice.’”33

         Therefore, Commerce has prepared draft instructions to CBP which it intends to issue:

(1) should the Court issue a final decision in which it affirms Commerce’s final remand

redetermination; and (2) after Commerce has issued its “Notice of Court Decision Not in

Harmony With the Final Countervailing Duty Determination and Notice of Amended Final

Determination” (i.e., Timken notice) accordingly.34 These draft instructions direct CBP to

continue to suspend certain unliquidated entries, as discussed below, but give effect to the

Remand Order by allowing the importer to seek refunds pursuant to 19 U.S.C. 1520(a)(4).

Accordingly, Commerce will order the continuation of the suspension of liquidation of the

entries at issue pending expiration of the period of appeal or, if appealed, pending a final and

conclusive court decision.

         As reflected in the draft instructions released along with this final remand

redetermination, Commerce intends to instruct CBP that all relevant entries of PVD chrome

wheels which were entered or withdrawn from warehouse, for consumption on or after February

25, 2019 (the date of publication of the Preliminary Determination in the Federal Register) up

to and including June 24, 2019 (the day on which CVD provisional measures expired), and

which remained unliquidated as of the date of the relevant preliminary injunction (September 4,


33
   See Capella Sales & Services Ltd. v. United States, 878 F.3d 1329, 1333-34 (Fed. Cir. 2018) (citing section
516A(c)(1) (“{W}e conclude that Capella’s pre-Timken notice entries not enjoined by court order under
§ 1516a(c)(2) may properly be ‘liquidated as entered’ in accordance with the Secretary’s final determination.”))
34
   See Attachments A and B.

                                                         9
         Filed By: Brendan Quinn, Filed Date: 6/15/21 10:31 AM, Submission Status: Approved
Case 1:19-cv-00189-GSK Document 69-1   Filed 06/15/21   Page 10 of 14
Case 1:19-cv-00189-GSK Document 69-1              Filed 06/15/21     Page 11 of 14
           Barcode:4133231-01 C-570-091 REM - Remand   -   Slip Op. 21-63




                          Attachment A
                        (Draft of CBP Instructions - Jingu)




                                        11
 Filed By: Brendan Quinn, Filed Date: 6/15/21 10:31 AM, Submission Status: Approved
      Case 1:19-cv-00189-GSK Document 69-1                 Filed 06/15/21        Page 12 of 14
                   Barcode:4133231-01 C-570-091 REM - Remand       -   Slip Op. 21-63



Re: Notice of an amended final determination of the countervailing duty investigation on certain
steel trailer wheels 12 to 16.5 inches in diameter from the People’s Republic of China with
respect to Zhejiang Jingu Company Limited (C-570-091)

1. On xx/xx/2021, the U.S. Court of International Trade (CIT) sustained the Final
Redetermination issued by Commerce pursuant to Trans Texas Tire, LLC and Zhejiang Jingu
Company Limited v. United States (CIT Consol. Ct. No. 19-00189). As a result, Commerce
published in the Federal Register (xx FR xxxx) on xx/xx/xxxx, with an effective date of
xx/xx/xxxx, the Notice of Court Decision Not in Harmony With the Final Countervailing Duty
Determination and Notice of Amended Final Determination.

2. As a result of the CIT’s final decision, entries of certain steel trailer wheels 12 to 16.5 inches
in diameter coated in chrome through a Physical Vapor Deposition (PVD) process, which: a)
were the subject of the U.S. Department of Commerce’s final determination in Certain Steel
Trailer Wheels 12 to 16.5 Inches in Diameter from the People’s Republic of China: Final
Affirmative Countervailing Duty Determination, and Final Affirmative Determination of Critical
Circumstances, 84 FR 32723 (July 9, 2019); b) were produced and/or exported from the People’s
Republic of China by Zhejiang Jingu Company Limited; c) were entered, or withdrawn from
warehouse, for consumption on or after 02/25/2019 up to and including 06/24/2019; and d)
remain unliquidated as of 09/04/2020 are outside of the scope of the countervailing duty order on
certain steel trailer wheels from China.

3. CBP is directed to suspend or continue to suspend liquidation of such entries described in
paragraph 2 at a zero percent cash deposit rate during the pendency of the appeals process until
specific liquidation instructions are issued.

4. Title 19 U.S.C. 1520(a)(4) authorizes refunds prior to liquidation whenever an importer of
record declares or it is ascertained that excess duties, fees, charges, or exactions have been
deposited or paid. In accordance with 19 U.S.C. 1520(a)(4), CBP is authorized to grant a refund,
if requested by the importer, of cash deposits for entries described in paragraph 2.

5. The injunctions with consol. court number 19-00189, discussed in message 0254401, dated
09/10/2020 and message 0349407, dated 12/14/2020, with respect to entries described in
paragraph 2 remain in effect.

6. If there are any questions by the importing public regarding this message, please contact the
Call Center for the Office of AD/CVD Operations, Enforcement and Compliance, International
Trade Administration, U.S. Department of Commerce at (202) 482-0984. CBP ports should
submit their inquiries through authorized CBP channels only. (This message was generated by
OIII:BQ.)

7. There are no restrictions on the release of this information.

Kristin Weaver




                                                 12
        Filed By: Brendan Quinn, Filed Date: 6/15/21 10:31 AM, Submission Status: Approved
Case 1:19-cv-00189-GSK Document 69-1              Filed 06/15/21     Page 13 of 14
           Barcode:4133231-01 C-570-091 REM - Remand   -   Slip Op. 21-63




                           Attachment B
                    (Draft of CBP Instructions – Trans Texas)




                                        13
 Filed By: Brendan Quinn, Filed Date: 6/15/21 10:31 AM, Submission Status: Approved
      Case 1:19-cv-00189-GSK Document 69-1                 Filed 06/15/21        Page 14 of 14
                   Barcode:4133231-01 C-570-091 REM - Remand       -   Slip Op. 21-63



Re: Notice of an amended final determination of the countervailing duty investigation on certain
steel trailer wheels 12 to 16.5 inches in diameter from the People’s Republic of China with
respect to Trans Texas Tire LLC and Xingmin Intelligent Transportation Systems (Group) (C-
570-091)

1. On xx/xx/2021, the U.S. Court of International Trade (CIT) sustained the Final
Redetermination issued by Commerce pursuant to Trans Texas Tire, LLC and Zhejiang Jingu
Company Limited v. United States (CIT Consol. Ct. No. 19-00189). As a result, Commerce
published in the Federal Register (xx FR xxxx) on xx/xx/xxxx, with an effective date of
xx/xx/xxxx, the Notice of Court Decision Not in Harmony With the Final Countervailing Duty
Determination and Notice of Amended Final Determination.

2. As a result of the CIT’s final decision, entries of certain steel trailer wheels 12 to 16.5 inches
in diameter coated in chrome through a Physical Vapor Deposition (PVD) process, which: a)
were the subject of the U.S. Department of Commerce’s final determination in Certain Steel
Trailer Wheels 12 to 16.5 Inches in Diameter from the People’s Republic of China: Final
Affirmative Countervailing Duty Determination, and Final Affirmative Determination of Critical
Circumstances, 84 FR 32723 (July 9, 2019); b) were produced by Xingmin Intelligent
Transportation Systems (Group) and imported by Trans Texas Tire LLC; c) were entered, or
withdrawn from warehouse, for consumption on or after 02/25/2019 up to and including
06/24/2019; and d) remain unliquidated as of 11/27/2019, are outside of the scope of the
countervailing duty order on certain steel trailer wheels from China.

3. CBP is directed to suspend or continue to suspend liquidation of such entries described in
paragraph 2 at a zero percent cash deposit rate during the pendency of the appeals process until
specific liquidation instructions are issued.

4. Title 19 U.S.C. 1520(a)(4) authorizes refunds prior to liquidation whenever an importer of
record declares or it is ascertained that excess duties, fees, charges, or exactions have been
deposited or paid. In accordance with 19 U.S.C. 1520(a)(4), CBP is authorized to grant a refund,
if requested by the importer, of cash deposits for entries described in paragraph 2.

5. The injunctions with consol. court number 19-00189, discussed in message 9333301, dated
11/29/2019 and message 0239407, dated 08/26/2020, with respect to entries described in
paragraph 2 remain in effect.

6. If there are any questions by the importing public regarding this message, please contact the
Call Center for the Office of AD/CVD Operations, Enforcement and Compliance, International
Trade Administration, U.S. Department of Commerce at (202) 482-0984. CBP ports should
submit their inquiries through authorized CBP channels only. (This message was generated by
OIII:BQ.)

7. There are no restrictions on the release of this information.

Kristin Weaver



                                                 14
        Filed By: Brendan Quinn, Filed Date: 6/15/21 10:31 AM, Submission Status: Approved
